Wiltrout, P. J.
There has been an almost complete failure in this cause to comply with Rule 2-17 in the preparation of appellants’ brief. It would serve no useful purpose to catalogue all the omissions. Although appellee has pointed out numerous omissions there has been no request for authority to amend appellants’ brief.
The error assigned for reversal is alleged error in overruling appellants’ motion for a new trial, the grounds of which are that the decision of the court is contrary to law and that the decision is not sustained by *247sufficient evidence. Appellants’ brief does not show that the motion was overruled or what, if any, judgment the court below entered. We have found it necessary to examine the transcript to ascertain that there was a final judgment. No pleadings are set forth either verbatim or in substance. There is no condensed recital of so much of the evidence in narrative form as is necessary to present a full understanding of the questions attempted to be presented.
No question being presented, the judgment of the trial court is affirmed.
Note. — Reported in 103 N. E. 2d 901.